August 27, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         IN THE INTEREST OF O.Z.O.

                              NO. 14-14-00768-CV

                     ________________________________

      This cause, an appeal from the judgment in favor of appellee Olakunle
Oladunni, signed May 23, 2014, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

      We order appellant Denetra McClairne to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.